225 Ga. 195 (1969)
167 S.E.2d 135
U-HAUL COMPANY
v.
A TRAILER & TRUCK RENTALS, INC.
25088.
Supreme Court of Georgia.
Submitted March 10, 1969.
Decided March 20, 1969.
Pierre Howard, Pierre Howard, Jr., for appellant.
Harold Karp, for appellee.
FRANKUM, Justice.
The certificate of the Clerk of the Fulton Superior Court transmitting the appeal in this case is substantially like the certificate of the clerk in the case of George v. American Credit Control, Inc., 222 Ga. 512 (150 SE2d 683), the only pertinent difference being that, while in that case the delay in transmitting the record pending the payment of costs was 70 days, here there was a delay from January 13, 1969, the date the appellant was billed for the costs, until January 22, 1969, the date the appeal reached this court. Under the authority of the case cited and of Vezzani v. Vezzani, 222 Ga. 853 (153 SE2d 161); Mutual Fed. Savings &c. Assn. v. Johnson, 223 Ga. 811 (158 SE2d 762); and Pippins v. Securities Investment Co., 223 Ga. 812 (158 SE2d 675), the appeal in this case must be dismissed.
Appeal dismissed. All the Justices concur.